UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Money Market Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period: June 30, 2009 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 6/30/09 (Unaudited) U.S. GOVERNMENT AGENCY OBLIGATIONS (24.4%)(a) Yield (%) Maturity date Principal amount Value Bank of America Corp. FDIC guaranteed notes FRN 0.966 2/5/10 $33,650,000 $33,650,000 Bank of America Corp. FDIC guaranteed notes FRN Ser. BKNT 0.659 9/13/10 28,000,000 28,000,000 Citibank N.A. FDIC guaranteed notes FRN 0.648 9/30/10 19,924,000 19,924,000 Citigroup Funding, Inc. FDIC guaranteed sr. unsec. notes FRN, MTN, Ser. D 1.139 7/30/10 31,000,000 31,000,000 Fannie Mae sr. unsec. notes 4.125 5/15/10 16,855,000 17,368,668 Fannie Mae sr. unsec. notes FRN 0.913 7/28/09 20,990,000 20,989,559 Fannie Mae unsec. notes FRN 1.192 10/27/09 39,785,000 39,785,000 Fannie Mae unsec. notes FRN 1.029 7/13/10 40,000,000 39,995,039 Fannie Mae unsec. notes FRN 0.883 2/12/10 19,620,000 19,617,382 Federal Farm Credit Bank FRB 0.513 8/10/10 15,800,000 15,800,000 Federal Farm Credit Bank FRB 0.311 11/26/10 24,000,000 24,000,000 Federal Farm Credit Bank FRB Ser. 2 0.448 4/27/10 27,800,000 27,771,324 Federal Home Loan Bank unsec. bonds 1.150 4/16/10 22,000,000 22,024,053 Federal Home Loan Bank unsec. bonds 1.050 3/5/10 43,000,000 43,020,838 Federal Home Loan Bank unsec. bonds 0.950 4/1/10 31,350,000 31,350,000 Federal Home Loan Bank unsec. bonds 0.800 6/18/10 24,000,000 24,000,000 Federal Home Loan Bank unsec. bonds 0.625 6/10/10 24,000,000 24,000,000 Federal Home Loan Bank unsec. bonds 0.550 6/10/10 24,000,000 23,987,073 Federal Home Loan Bank unsec. bonds 0.450 11/24/09 18,000,000 18,000,000 Federal Home Loan Bank unsec. bonds FRB 0.791 2/19/10 19,435,000 19,428,901 Federal Home Loan Bank unsec. bonds FRB Ser. 1 0.748 11/8/10 20,000,000 20,000,000 Federal Home Loan Bank unsec. bonds FRB Ser. 2 0.603 11/19/10 24,300,000 24,293,256 Federal Home Loan Bank unsec. bonds Ser. 1 0.800 4/30/10 20,650,000 20,650,000 Freddie Mac discount notes 0.622 9/30/09 27,000,000 26,957,685 Freddie Mac unsec. notes FRN 1.039 7/14/10 31,000,000 31,000,000 Freddie Mac unsec. notes FRN 0.641 8/24/10 12,000,000 12,000,000 Freddie Mac unsec. notes FRN 0.580 9/24/10 24,600,000 24,593,951 Freddie Mac unsec. notes FRN 0.295 9/21/09 21,355,000 21,355,000 Total U.S. government agency obligations (cost $704,561,729) CORPORATE BONDS AND NOTES (23.3%)(a) Yield (%) Maturity date Principal amount Value American Honda Finance Corp. 144A FRN Ser. MTN 1.016 8/11/09 $10,040,000 $10,039,114 American Honda Finance Corp. 144A FRN Ser. MTN 0.811 8/26/09 16,140,000 16,140,000 Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) 0.886 7/2/09 20,075,000 20,075,000 Bank of America NA sr. unsec. notes FRN Ser. BKNT 1.397 12/31/09 37,415,000 37,415,000 Bank of America NA sr. unsec. notes FRN Ser. BKNT 1.239 7/30/09 18,250,000 18,250,000 Bank of Nova Scotia 144A sr. unsec. notes FRN, Ser. MTN (Canada) 1.419 11/10/09 21,900,000 21,900,000 BP Capital Markets PLC company guaranty unsec. notes FRN (United Kingdom) (M) 0.768 12/10/12 15,515,000 15,515,000 Commonwealth Bank of Australia 144A FRN Ser. MTN (Australia) 1.266 8/3/09 20,075,000 20,075,000 Commonwealth Bank of Australia 144A sr. unsec. unsub. notes FRN. Ser. MTN (Australia) 1.397 10/2/09 9,125,000 9,125,000 IBM International Group Capital, LLC 144A company guaranty sr. notes FRN (International Business Machines Corp. Guarantee (GTD)) 0.901 9/25/09 21,045,000 21,045,000 ING Bank NV 144A FRN, Ser. MTN (Netherlands) 0.874 7/24/09 18,250,000 18,250,000 ING USA Global Funding Trust FRN Ser. MTN1 1.080 10/19/09 20,020,000 20,020,000 International Bank for Reconstruction & Development FRN, MTN, Ser. GDIF (Supra-Nation) 0.989 2/1/10 31,000,000 31,000,000 International Bank for Reconstruction & Development FRN, MTN, Ser. GDIF (Supra-Nation) 0.957 2/8/10 31,000,000 30,999,523 Lloyds Banking Group PLC sr. unsec. unsub. bonds FRB, Ser. EXT (United Kingdom) 1.286 3/5/10 22,815,000 22,815,000 MetLife Global Funding I 144A sr. unsub. notes FRN 1.419 8/7/09 31,940,000 31,940,000 Monumental Global Funding III 144A sr. unsec. notes FRN 1.283 8/17/09 15,515,000 15,515,000 National Australia Bank, Ltd. 144A FRN (Australia) 0.859 10/6/09 16,425,000 16,425,000 Nordea Bank AB 144A FRN (Sweden) 1.449 9/24/09 21,685,000 21,685,000 Pacific Life Global Funding 144A sr. unsec. notes FRN 1.226 9/9/09 16,425,000 16,425,000 Pricoa Global Funding I 144A sr. unsub. notes FRN 1.210 9/11/09 26,465,000 26,465,000 Pricoa Global Funding I 144A sr. unsub. notes FRN Ser. MTN 0.978 9/25/09 13,690,000 13,690,000 Procter & Gamble Co. sr. unsec. notes FRN Ser. MTN 0.663 9/9/09 9,125,000 9,125,000 Procter & Gamble International Funding SCA company guaranty bonds FRB (Luxembourg) 0.996 5/7/10 7,300,000 7,300,000 Procter & Gamble International Funding SCA company guaranty sr unsec. notes FRN, Ser. MTN (Luxembourg) 1.224 2/8/10 16,000,000 16,000,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.739 5/15/14 27,375,000 27,375,000 Royal Bank of Scotland PLC (The) 144A bank guaranty sr. unsec. unsub. notes FRN (United Kingdom) 1.029 10/9/09 16,425,000 16,425,000 Societe Generale 144A sr. unsec. unsub. notes FRN Ser. BKNT (France) 1.056 9/4/09 24,640,000 24,640,000 Svenska Handelsbanken AB 144A FRN (Sweden) 1.396 8/6/09 16,425,000 16,425,000 Svenska Handelsbanken AB 144A sr. unsec. notes FRN (Sweden) 1.462 8/25/09 22,815,000 22,815,000 Wachovia Bank NA sr. unsec. notes FRN Ser. BKNT 1.586 8/4/09 28,290,000 28,290,000 Wells Fargo & Co. sr. unsec. notes FRN, MTN, Ser. G 0.782 9/23/09 9,580,000 9,581,560 Westpac Banking Corp. 144A FRN, Ser. MTN (Australia) 1.379 10/9/09 23,000,000 23,029,192 Westpac Banking Corp./NY dep. notes FRN Ser. DPNT 1.439 8/14/09 18,250,000 18,250,000 Total corporate bonds and notes (cost $674,064,389) ASSET-BACKED COMMERCIAL PAPER (18.2%)(a) Yield (%) Maturity date Principal amount Value Atlantic Asset Securitization, LLC 0.350 8/11/09 $4,370,000 $4,368,258 Fairway Finance, LLC 0.290 7/16/09 22,010,000 22,007,340 Fairway Finance, LLC 0.270 7/8/09 21,000,000 20,998,898 Gotham Funding Corp. 0.500 7/7/09 28,756,000 28,754,286 Gotham Funding Corp. 0.310 7/15/09 20,000,000 19,997,589 Gotham Funding Corp. 0.300 7/9/09 10,000,000 9,999,333 LMA Americas, LLC 0.501 8/17/09 21,000,000 20,986,292 LMA Americas, LLC 0.370 8/10/09 17,000,000 16,993,011 Manhattan Asset Funding Co., LLC 0.480 7/20/09 27,000,000 26,993,160 Manhattan Asset Funding Co., LLC 0.420 7/8/09 32,000,000 31,997,387 Starbird Funding Corp. 0.772 7/23/09 18,500,000 18,491,295 Starbird Funding Corp. 0.651 7/29/09 17,000,000 16,991,406 Starbird Funding Corp. 0.571 7/27/09 24,800,000 24,789,791 Straight-A Funding, LLC 0.390 8/20/09 32,500,000 32,482,396 Straight-A Funding, LLC 0.390 8/19/09 15,000,000 14,992,038 Tulip Funding Corp. 0.561 7/15/09 24,500,000 24,494,664 Tulip Funding Corp. 0.300 7/31/09 35,000,000 34,991,250 Victory Receivables Corp. 0.501 8/3/09 22,800,000 22,789,550 Victory Receivables Corp. 0.350 7/15/09 10,000,000 9,998,639 Victory Receivables Corp. 0.300 7/16/09 25,000,000 24,996,875 Windmill Funding Corp. 0.802 7/2/09 26,000,000 25,999,422 Windmill Funding Corp. 0.731 7/14/09 16,000,000 15,995,782 Working Capital Management Co. 0.600 7/9/09 30,000,000 29,996,000 Working Capital Management Co. 0.500 7/10/09 25,000,000 24,996,875 Total asset-backed commercial paper (cost $525,101,537) COMMERCIAL PAPER (15.8%)(a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. 144A (Australia) 3.253 10/2/09 $13,690,000 $13,690,000 CBA (Delaware) Finance 0.430 8/6/09 26,000,000 25,988,820 Citigroup Funding, Inc. 0.300 7/17/09 18,000,000 17,997,600 DnB NOR Bank ASA (Norway) 0.280 7/1/09 10,466,000 10,466,000 Export Development Canada (Canada) 1.671 8/31/09 31,940,000 31,850,701 Export Development Canada (Canada) 0.501 10/15/09 22,000,000 21,967,611 ICICI Bank, Ltd. (Bank of America Corp. (Letter of credit) (LOC))) (India) 1.612 7/6/09 15,000,000 14,996,667 Intesa Funding, LLC 0.310 7/31/09 20,000,000 19,994,833 Intesa Funding, LLC 0.310 7/30/09 14,000,000 13,996,504 JPMorgan Chase Bank, NA 0.501 9/15/09 639,000 638,326 MetLife Short Term Funding, LLC 0.952 8/17/09 27,500,000 27,465,892 Nationwide Building Society (United Kingdom) 0.601 9/23/09 28,700,000 28,659,820 Santander Central Hispano Finance (Delaware), Inc. 0.652 12/4/09 33,000,000 32,907,050 Societe Generale NA 0.471 10/5/09 26,600,000 26,566,661 Swedbank AB (Sweden) 0.592 11/16/09 52,000,000 51,889,753 Toronto Dominion Holdings (USA) 0.501 7/14/09 31,650,000 31,644,285 Westpac Banking Corp. 144A (Australia) 0.632 3/9/10 16,000,000 16,000,000 Westpac Banking Corp./NY 0.491 7/29/09 24,000,000 23,990,853 Yale University 0.652 10/7/09 25,000,000 24,955,764 Yale University 0.451 11/18/09 21,000,000 20,963,250 Total commercial paper (cost $456,630,390) CERTIFICATES OF DEPOSIT (14.2%)(a) Yield (%) Maturity date Principal amount Value Abbey National Treasury Services PLC/Stamford, CT 0.450 8/7/09 $24,000,000 $24,001,232 Banco Bilbao Vizcaya Argentina SA (Spain) 0.605 11/30/09 32,000,000 32,000,673 BNP Paribas (France) 0.600 10/19/09 20,000,000 20,000,610 Calyon New York 3.330 9/10/09 37,200,000 37,414,395 Calyon New York 0.530 10/13/09 24,000,000 24,000,000 Deutsche Bank AG/New York, NY FRN (Germany) 0.839 7/21/09 31,940,000 31,940,000 Dexia Credit Local SA/New York, NY 0.720 9/16/09 24,000,000 24,000,512 Dexia Credit Local SA/New York, NY 0.710 9/21/09 24,000,000 24,000,546 HSBC Bank PLC (United Kingdom) 1.300 8/12/09 31,200,000 31,200,000 ING Bank NV (Netherlands) 0.600 10/19/09 20,000,000 20,000,000 Lloyds TSB Bank PLC/New York, NY FRN 0.268 5/6/11 15,500,000 15,500,000 National Australia Bank, Ltd. (Australia) 0.600 7/6/09 17,200,000 17,200,000 Rabobank Nederland NV/NY 0.520 12/7/09 23,900,000 23,900,000 Svenska Handelsbanken/New York, NY FRN 1.459 7/13/09 27,375,000 27,375,000 Toronto Dominion Bank (Canada) 0.600 1/12/10 27,300,000 27,314,734 US Bank NA/Minneapolis, MN 0.850 7/22/09 31,000,000 31,000,000 Total certificates of deposit (cost $410,847,702) SHORT-TERM INVESTMENT FUND (2.0%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 57,722,012 $57,722,012 Total short-term investment fund (cost $57,722,012) MUNICIPAL BONDS AND NOTES (1.4%)(a) Yield (%) Maturity date Principal amount Value Colorado Housing and Finance Authority VRDN (Single Family) Ser. C-2, Class I (M) 1.000 11/1/35 $19,650,000 $19,650,000 Ser. B-1 (M) 1.000 11/1/32 9,305,000 9,305,000 Kansas State Development Finance Authority VRDN (Sisters of Charity), Ser. D (M) 0.230 12/1/31 10,400,000 10,400,000 Total municipal bonds and notes (cost $39,355,000) REPURCHASE AGREEMENTS (1.0%)(a) Principal amount Value Interest in $75,000,000 joint tri-party repurchase agreement dated June 30, 2009 with Deutsche Bank Securities due July 1, 2009 - market value of $30,000,367 for an effective yield of 0.44% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.933% to 7.125% and due dates ranging from November 27, 2009 to June 1, 2038, valued at $78,750,001) $30,000,000 $30,000,000 Total repurchase agreements (cost $30,000,000) TOTAL INVESTMENTS Total investments (cost $2,898,282,759) (b) Key to other fixed-income security abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes VRDN Variable Rate Demand Notes NOTES (a) Percentages indicated are based on net assets of $2,892,522,041. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $41,917 for the period ended June 30, 2009. During the period ended June 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $398,150,807 and $340,428,795, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB, FRN, and VRDN are the current interest rates at June 30, 2009. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at June 30, 2009 (as a percentage of Portfolio Value): United States 74.1% Australia 4.7 Canada 4.5 United Kingdom 4.0 Sweden 3.9 Supra-Nation 2.1 France 1.5 Netherlands 1.3 Spain 1.1 Germany 1.1 Luxembourg 0.8 India 0.5 Norway 0.4 Total 100.0% Security valuation: The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: VALUATION INPUTS Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ $525,101,537 $ Certificates of deposit 410,847,702 Commercial paper 456,630,390 Corporate bonds and notes 674,064,389 Municipal bonds and notes 39,355,000 Repurchase agreements 30,000,000 Short-term investment fund 57,722,012 U.S. Government agency obligations 704,561,729 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2009
